

EXHIBIT 10.50
SABRE CORPORATION
2016 OMNIBUS INCENTIVE COMPENSATION PLAN
GLOBAL FORM OF STOCK OPTION GRANT AGREEMENT
(Non-Qualified Stock Options)
THIS AGREEMENT, including any special terms and conditions in the appendix
attached hereto (the “Agreement”), made as of this ____________ between Sabre
Corporation (the “Company”) and __________ (the “Participant”).
WHEREAS, the Company has adopted the Sabre Corporation 2016 Omnibus Incentive
Compensation Plan (the “Plan”) to promote the interests of the Company and its
stockholders by providing the employees and non-employee directors of the
Company, who are largely responsible for the management, growth, and protection
of the business of the Company, with incentives and rewards to encourage them to
continue in the service of the Company;
WHEREAS, Section 6 of the Plan provides for the grant to Participants of
Non-Qualified Stock Options to purchase shares of Common Stock of the Company.
NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:
1.Grant of Options. Pursuant to, and subject to, the terms and conditions set
forth herein and in the Plan, the Company hereby grants to the Participant a
NON-QUALIFIED STOCK OPTION (the “Option”) with respect to ___________ shares of
Common Stock of the Company.
2.Grant Date. The grant date of the Option hereby granted is ___________ (“Grant
Date”).
3.Exercise Price; Exercisability. The exercise price of each share of Common
Stock underlying the Option hereby granted is $___________ (the “Exercise
Price”).
4.Vesting of Options. The Option shall become vested and exercisable as follows:
25% shall vest on the one year anniversary of the grant date, and the remainder
shall vest in equal installments of 6.25% at the end of each successive three
month period following the one-year anniversary, until 100% of the Options are
fully vested (each such date a “Vesting Date”); provided that the Participant
remains continuously employed by the Company through each applicable Vesting
Date. Notwithstanding the foregoing, in the event of a Qualifying Termination
during the one-year period following a Change in Control, the Option shall
immediately vest in full and become exercisable as of the date of such
Qualifying Termination following a Change in Control.
5.Manner of Exercise. The Option shall be exercised by delivery of an electronic
or physical written notice to the Secretary of the Company, or such other form
as permitted by the


1

--------------------------------------------------------------------------------




Committee from time to time and communicated to the Participant (the “Exercise
Notice”), which shall state the election to exercise the Option, specify the
number of shares of Common Stock with respect to which the Option is being
exercised, and such other representations and agreements as may be required by
the Committee pursuant to the provisions of the Plan. The Exercise Notice shall
include payment in cash for an amount equal to the Exercise Price multiplied by
the number of shares of Common Stock specified in such Exercise Notice. Such
payment may be made in (i) cash; or in the Committee’s sole discretion,
(ii) shares of Common Stock (that the Participant has owned for at least one (1)
year) having a Fair Market Value equal to the Exercise Price; (iii) a
combination of cash and shares provided that such shares have been held by the
Participant for at least one (1) year prior to such exercise; or (iv) through a
broker assisted exercise, but only to the extent such right or the utilization
of such right would not cause the Option to be subject to Section 409A of the
Code and to the extent the use of net-physical settlement is permitted by, and
is in compliance with applicable law. The partial exercise of the Option, alone,
shall not cause the expiration, termination or cancellation of the remaining
portion of the Option.
6.Expiration of Options. The Participant’s Option, or portion thereof, which has
not become exercisable shall expire on the date the Participant’s Employment is
terminated for any reason. The Participant’s Option(s), or any portion thereof,
which have become exercisable on or before the date the Participant’s Employment
is terminated (or that become exercisable as a result of such termination) shall
expire on the earlier of (i) the commencement of business on the date the
Participant’s Employment is terminated for Cause; (ii) ninety (90) days after
the date the Participant’s Employment is terminated for any reason other than
Cause, death or Disability; (iii) one year after the date the Participant’s
Employment is terminated by reason of death or Disability; or (iv) the tenth
(10th) anniversary of the Grant Date for such Option(s). All Options, whether
vested or unvested, that have not sooner expired shall expire no later than the
tenth (10th) anniversary of the Grant Date.
7.Transferability. The Option is exercisable during the Participant’s lifetime
only by the Participant or his or her guardian or legal representative, and may
not be sold, pledged, hypothecated, or otherwise encumbered or subject to any
lien, obligation, or liability of the Participant to any party (other than the
Company), or assigned or transferred by such Participant, but immediately upon
such purported sale, assignment, transfer, pledge, hypothecation or other
disposal of the Option will be forfeited by the Participant and all of the
Participant’s rights to such Option shall immediately terminate without any
payment or consideration from the Company. Upon the death of a Participant,
outstanding Options granted to such Participant may be exercised only by the
executors or administrators of the Participant’s estate or by any person or
persons who shall have acquired such right to exercise by will or by the laws of
descent and distribution pursuant to Section 18 of the Plan.
8.Incorporation of Plan. All terms, conditions and restrictions of the Plan are
incorporated herein and made part hereof as if stated herein. If there is any
conflict between the terms and conditions of the Plan and this Agreement, the
terms and conditions of the Plan shall


2

--------------------------------------------------------------------------------




govern. All capitalized terms used and not defined herein shall have the meaning
given to such terms in the Plan.
9.Taxes. The Participant acknowledges that, regardless of any action taken by
the Company or, if different, the Participant’s employer (the “Employer”), the
ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax‑related items related to the
Participant’s participation in the Plan and legally applicable to the
Participant (“Tax-Related Items”), is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer. The Participant further acknowledges that the Company and/or the
Employer (i) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Option, including,
but not limited to, the grant, vesting or exercise of the Option, the subsequent
sale of shares of Common Stock acquired pursuant to such exercise and the
receipt of any dividends; and (ii) do not commit to and are under no obligation
to structure the terms of the grant or any aspect of the Option to reduce or
eliminate the Participant’s liability for Tax-Related Items or achieve any
particular tax result. Further, if the Participant is subject to Tax-Related
Items in more than one jurisdiction, the Participant acknowledges that the
Company and/or the Employer (or former employer, as applicable) may be required
to withhold or account for Tax-Related Items in more than one jurisdiction.
Prior to the relevant taxable or tax withholding event, as applicable, the
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items.
In this regard, the Participant authorizes the Company and/or the Employer, or
their respective agents, at their discretion, to satisfy any applicable
withholding obligations with regard to all Tax-Related Items by withholding from
proceeds of the sale of shares of Common Stock acquired at exercise of the
Option either through a voluntary sale or through a mandatory sale arranged by
the Company (on the Participant’s behalf pursuant to this authorization) without
further consent
The Company may withhold or account for Tax-Related Items by considering maximum
applicable rates, in which case the Participant will receive a refund of any
over-withheld amount in cash and will have no entitlement to the Common Stock
equivalent.
Finally, the Participant agrees to pay to the Company or the Employer, including
through withholding from the Participant’s wages or other cash compensation paid
to the Participant by the Company and/or the Employer, any amount of Tax-Related
Items that the Company or the Employer may be required to withhold or account
for as a result of the Participant’s participation in the Plan that cannot be
satisfied by the means previously described. The Company may refuse to issue or
deliver the shares of Common Stock or the proceeds of the sale of shares of
Common Stock if the Participant fails to comply with his or her obligations in
connection with the Tax-Related Items.
10.Construction of Agreement. Any provision of this Agreement (or portion
thereof) which is deemed invalid, illegal or unenforceable in any jurisdiction
shall, as to that jurisdiction and subject to this section, be ineffective to
the extent of such invalidity, illegality or unenforceability, without affecting
in any way the remaining provisions thereof in such jurisdiction or rendering
that or any other provisions of this Agreement invalid, illegal, or
unenforceable in any other jurisdiction. If any covenant should be deemed
invalid, illegal or unenforceable because its scope is considered excessive,
such covenant shall be modified so that the scope of the covenant is reduced
only to the minimum extent necessary to render the modified covenant valid,
legal and enforceable. No waiver of any provision or violation of this Agreement
by the Company shall be implied by the Company’s forbearance or failure to take
action. No provision of this Agreement shall be given effect to the extent that
such provision would cause any tax to become due under Section 409A of the Code.
11.Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party hereto upon any breach or default of any party
under this Agreement, shall impair any such right, power or remedy of such party
nor shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party or any provisions or conditions of this Agreement, shall be in
writing and shall be effective only to the extent specifically set forth in such
writing.
12.No Special Employment Rights; No Right to Award. Nothing contained in the
Plan or any Award shall confer upon any Participant any right with respect to
the continuation of his Employment by or service to the Company or the Employer
or interfere in any way with the right of the Company or the Employer at any
time to terminate such Employment or service or to increase or decrease the
compensation of the Participant from the rate in existence at the time of the
grant of the Option. The rights or opportunity granted to the Participant on the
making of an Award shall not give the Participant any rights or additional
rights to compensation or damages in consequence of either: (i) the Participant
giving or receiving notice of termination of his or her office or Employment;
(ii) the loss or termination of his or her office or Employment with the Company
or its Subsidiaries or Affiliates for any reason whatsoever; or (iii) whether or
not the termination (and/or giving of notice) is ultimately held to be wrongful
or unfair.
13.Data Privacy. The Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of the
Participant’s personal data as described in this Agreement and any other Option
grant materials by and among, as applicable, the Employer, the Company and its
other Subsidiaries and Affiliates for the exclusive purpose of implementing,
administering and managing the Participant’s participation in the Plan.
The Participant understands that the Company and the Employer may hold certain
personal information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, email address, date of
birth, social insurance number, passport or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all Options or any other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested or outstanding in the
Participant’s favor (“Data”), for the exclusive purpose of implementing,
administering and managing the Plan.
The Participant understands that Data will be transferred to Morgan Stanley
Smith Barney or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration and management of the Plan. The Participant understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipient’s country (e.g., the United States) may have different data
privacy laws and protections than the Participant’s country. The Participant
understands that if he or she resides outside the United States, he or she may
request a list with the names and addresses of any potential recipients of Data
by contacting his or her local human resources representative. The Participant
authorizes the Company, Morgan Stanley Smith Barney and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer Data, in electronic or other form, for the sole purposes of
implementing, administering and managing the Participant’s participation in the
Plan. The Participant understands that Data will be held only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan. The Participant understands that if he or she resides outside the
United States, he or she may, at any time, view Data, request information about
the storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative. Further, the
Participant understands that he or she is providing the consents herein on a
purely voluntary basis. If the Participant does not consent, or if the
Participant later seeks to revoke his or her consent, his or her Employment
status or service with the Employer will not be affected; the only consequence
of refusing or withdrawing the Participant’s consent is that the Company would
not be able to grant Options or other Awards to the Participant or administer or
maintain such Awards. Therefore, the Participant understands that refusing or
withdrawing his or her consent may affect the Participant’s ability to
participate in the Plan. For more information on the consequences of the
Participant’s refusal to consent or withdrawal of consent, the Participant
understands that he or she may contact his or her local human resources
representative.
14.Integration. This Agreement, and the other documents referred to herein or
delivered pursuant hereto which form a part hereof contain the entire
understanding of the parties with respect to its subject matter. There are no
restrictions, agreements, promises, representations, warranties, covenants or
undertakings with respect to the subject matter hereof other than those
expressly set forth herein and in the Plan. This Agreement, including without
limitation the Plan, supersedes all prior agreements and understandings between
the parties with respect to its subject matter.
15.Clawback Policy. Notwithstanding anything in the Plan to the contrary, the
Company or any of its Subsidiaries or Affiliates will be entitled (i) to recoup
compensation of whatever kind paid by the Company or any of its Subsidiaries or
Affiliates at any time to a Participant under the Plan and the Participant, to
the extent permitted or required by applicable law, Company policy and/or the
requirements of an exchange on which the Company’s shares of Common Stock are
listed for trading, in each case, as in effect from time to time, and (ii) to
cancel all or any portion of this Option (whether vested or unvested) and/or
require repayment of any sums (including, in the case of shares of Common Stock,
the value of such shares) or amounts which were received by the Participant in
respect of the Option in the event the Company believes in good faith that the
Participant has breached any existing protective covenants, including but not
limited to confidentiality, non-solicitation, non-interference, or
non-competition agreements with the Company or any of its Subsidiaries or
Affiliates, and by accepting the Option pursuant to the Plan and this Agreement,
Participant authorizes such clawback and agrees to comply with any Company
request or demand for such recoupment.
16.Policy Against Insider Trading. By accepting the Option, the Participant
acknowledges that the Participant is bound by all the terms and conditions of
the Company’s insider trading policy as may be in effect from time to time. The
Participant further acknowledges that, depending on the Participant’s country,
the Participant may be subject to insider trading restrictions and/or market
abuse laws, which may affect the Participant’s ability to acquire or sell shares
of Common Stock or rights to shares of Common Stock (e.g., Options) under the
Plan during such times as the Participant is considered to have “inside
information” regarding the Company (as defined by the laws in the Participant’s
country).  Any restrictions under these laws or regulations are separate from
and in addition to any restrictions that may be imposed under the Company’s
insider trading policy as may be in effect from time to time.  The Participant
acknowledges that it is the Participant’s responsibility to comply with any
applicable restrictions, and the Participant should speak to his or her personal
advisor on this matter.
17.Foreign Asset/Account, Exchange Control and Tax Reporting. The Participant
may be subject to foreign asset/account, exchange control and/or tax reporting
requirements as a result of the acquisition, holding and/or transfer of shares
of Common Stock or cash (including dividends and the proceeds arising from the
sale of shares of Common Stock) derived from his or her participation in the
Plan, to and/or from a brokerage/bank account or legal entity located outside
the Participant’s country. The applicable laws of the Participant’s country may
require that he or she report such accounts, assets, the balances therein, the
value thereof and/or the transactions related thereto to the applicable
authorities in such country. The Participant acknowledges that he or she is
responsible for ensuring compliance with any applicable foreign asset/account,
exchange control and tax reporting requirements and should consult his or her
personal legal advisor on this matter.
18.Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument.
19.Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of Delaware without regard to the
provisions governing conflict of laws.
20.Venue. For purposes of litigating any dispute that arises directly or
indirectly from the relationship of the parties evidenced by this Option and
this Agreement, the parties hereby submit to and consent to the exclusive
jurisdiction of the State of Texas and agree that such litigation shall be
conducted only in the courts of Tarrant County, Texas, or the federal courts for
the Northern District of Texas, and no other courts where the grant of this
Option is made and/or to be performed.
21.Nature of Grant. In accepting the Option, the Participant acknowledges,
understands and agrees that:
(a)the Plan is established voluntarily by the Company, it is discretionary in
nature, and may be amended, suspended or terminated by the Company at any time,
to the extent permitted by the Plan;
(b)the grant of the Option is exceptional, voluntary and occasional and does not
create any contractual or other right to receive future grants of options, or
benefits in lieu of options, even if options have been granted in the past;
(c)all decisions with respect to future Option or other grants, if any, will be
at the sole discretion of the Company;
(d)the Participant is voluntarily participating in the Plan;
(e)the Option and any shares of Common Stock acquired under the Plan, and the
income and value of the same, are not intended to replace any pension rights or
compensation;
(f)the Option and any shares of Common Stock acquired under the Plan, and the
income and value of same, are not part of normal or expected compensation for
purposes of calculating any severance, resignation, termination, redundancy,
dismissal,


3

--------------------------------------------------------------------------------




end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;
(g)the future value of the shares of Common Stock underlying the Option is
unknown, indeterminable, and cannot be predicted with certainty;
(h)if the underlying shares of Common Stock do not increase in value, the Option
will have no value;
(i)if the Participant exercises the Option and acquires shares of Common Stock,
the value of such shares of Common Stock may increase or decrease in value, even
below the Exercise Price;
(j)no claim or entitlement to compensation or damages shall arise from
forfeiture of the Option resulting from the termination of the Participant’s
Employment or other service relationship (for any reason whatsoever, whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where the Participant is employed or the terms of the Participant’s
employment agreement, if any), and in consideration of the grant of the Option,
the Participant agrees not to institute any such claim against the Company, the
Employer, or any of the other Subsidiaries or Affiliates of the Company;
(k)for purposes of the Option, the Participant’s Employment or service
relationship will be considered terminated as of the date the Participant is no
longer actively providing services to the Company, the Employer, or any of the
Subsidiaries or Affiliates of the Company (regardless of the reason for such
termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where the Participant is employed or the
terms of the Participant’s employment agreement, if any), and unless otherwise
expressly provided in this Agreement or determined by the Company, (i) the
Participant’s right to vest in the Option under the Plan, if any, will terminate
as of such date and will not be extended by any notice period (e.g., the
Participant’s period of service would not include any contractual notice period
or any period of “garden leave” or similar period mandated under employment laws
in the jurisdiction where the Participant is employed or the terms of the
Participant’s employment agreement, if any); and (ii) the period (if any) during
which the Participant may exercise the Option after such termination of the
Participant’s Employment or service relationship will commence on the date the
Participant ceases to actively provide services and will not be extended by any
notice period mandated under employment laws in the jurisdiction where the
Participant is employed or terms of the Participant’s employment agreement, if
any; the Committee shall have the exclusive discretion to determine when the
Participant is no longer actively providing services for purposes of his or her
Option grant (including whether the Participant may still be considered to be
providing services while on a leave of absence);
(l)unless otherwise provided in the Plan or by the Company in its discretion,
the Option and the benefits evidenced by this Agreement do not create any
entitlement to


4

--------------------------------------------------------------------------------




have the Option or any such benefits transferred to, or assumed by, another
company nor to be exchanged, cashed out or substituted for, in connection with
any corporate transaction affecting the shares of the Company; and
(m)unless otherwise agreed with the Company, the Option and any shares of Common
Stock acquired under the Plan and the income and value of same, are not granted
as consideration for, or in connection with, the service the Participant may
provide as a director of a Subsidiary or Affiliate;
(n)the following provisions apply only if the Participant is providing services
outside the United States:
(1)the Option and the shares of Common Stock subject to the Option, and the
income and value of same, are not part of normal or expected compensation or
salary for any purpose; and
(2)neither the Company, the Employer nor any Subsidiary or Affiliate shall be
liable for any foreign exchange rate fluctuation between the Participant’s local
currency and the United States Dollar that may affect the value of the Option or
of any amounts due to the Participant pursuant to the exercise of the Option or
the subsequent sale of any shares of Common Stock acquired upon exercise.
22.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying shares of Common Stock. The Participant should consult
with his or her own personal tax, legal and financial advisors regarding his or
her participation in the Plan before taking any action related to the Plan.
23.Compliance with Law. Notwithstanding any other provision of the Plan or this
Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the shares of Common
Stock, the Company shall not be required to deliver any shares of Common Stock
issuable upon exercise of the Option prior to the completion of any registration
or qualification of the shares under any local, state, federal or foreign
securities or exchange control law or under rulings or regulations of the U.S.
Securities and Exchange Commission (“SEC”) or of any other governmental
regulatory body, or prior to obtaining any approval or other clearance from any
local, state, federal or foreign governmental agency, which registration,
qualification or approval the Company shall, in its absolute discretion, deem
necessary or advisable. The Participant understands that the Company is under no
obligation to register or qualify the shares of Common Stock with the SEC or any
state or foreign securities commission or to seek approval or clearance from any
governmental authority for the issuance or sale of the shares of Common Stock.
Further, the Participant agrees that the Company shall have unilateral authority
to amend the Plan and the Agreement without the Participant’s consent to the
extent necessary to comply with securities or other laws applicable to issuance
of shares of Common Stock.
24.Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.
25.Language. If the Participant has received this Agreement, or any other
document related to the Option and/or the Plan translated into a language other
than English and if the meaning of the translated version is different than the
English version, the English version will control.
26.Appendix. Notwithstanding any provisions in this Agreement, the Option grant
shall be subject to any special terms and conditions set forth in any appendix
to this Agreement for the Participant’s country (the “Appendix”). Moreover, if
the Participant relocates to one of the countries included in the Appendix, the
special terms and conditions for such country will apply to the Participant, to
the extent the Company determines that the application of such terms and
conditions is necessary or advisable for legal or administrative reasons. The
Appendix constitutes part of this Agreement.
27.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant’s participation in the Plan, on the Option
and on any shares of Common Stock purchased upon exercise of the Option, to the
extent the Company determines it is necessary or advisable for legal or
administrative reasons, and to require the Participant to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.
28.Participant Acknowledgment. By the Participant’s electronic acceptance of
this Agreement, the Participant hereby acknowledges receipt of a copy of the
Plan and agrees that this Option is granted under and governed by the terms and
conditions of the Plan and this Agreement. The Participant further acknowledges
that all decisions, determinations and interpretations of the Committee in
respect of the Plan and this Agreement shall be final and conclusive. The
Participant acknowledges that there may be adverse tax consequences upon
exercise of the Option or disposition of the underlying shares of Common Stock
and that the Participant should consult a tax advisor prior to such exercise or
disposition. Finally, the Participant acknowledges that the Participant has
reviewed the Plan and this Agreement in their entirety, has had an opportunity
to obtain the advice of counsel prior to accepting this Agreement and fully
understands all provisions of the Plan and this Agreement.
*    *    *    *    *


5

--------------------------------------------------------------------------------






APPENDIX TO
SABRE CORPORATION
2016 OMNIBUS INCENTIVE COMPENSATION PLAN
GLOBAL FORM OF STOCK OPTION GRANT AGREEMENT
(Non-Qualified Stock Options)


This Appendix includes special terms and conditions that govern the Options
granted to the Participant if the Participant resides in the countries listed
herein. These terms and conditions are in addition to, or, if so indicated, in
place of, the terms and conditions set forth in the Agreement.
If the Participant is a citizen or resident of a country other than the one in
which the Participant is currently working, transfers employment and/or
residency after the Grant Date, or is considered a resident of another country
for local law purposes, the Company shall, in its discretion, determine to what
extent the terms and conditions contained herein shall be applicable to the
Participant.
Capitalized terms used but not defined herein shall have the meanings assigned
to them in the Agreement (of which this Appendix is a part) and the Plan.
AUSTRALIA
Securities Law Information. If the Participant acquires shares of Common Stock
under the Plan and the Participant offers such shares for sale to a person or
entity resident in Australia, the offer may be subject to disclosure
requirements under Australian law. The participant should obtain legal advice on
the Participant’s disclosure obligations prior to making any such offer.
BRAZIL
Compliance with the Law. By accepting the Option, the Participant acknowledges
his or her agreement to comply with applicable Brazilian laws and to pay any and
all applicable Tax-Related Items.
Nature of Grant. This provision supplements Section 21 of the Agreement:


6

--------------------------------------------------------------------------------




By accepting the Option, the Participant agrees that (i) the Participant is
making an investment decision, (ii) shares of Common Stock will be issued to the
Participant only if the vesting conditions are met and any necessary services
are rendered by the Participant over the vesting period, and (iii) the value of
the underlying shares of Common Stock is not fixed and may increase or decrease
over the vesting and holding periods without compensation to the Participant.
CANADA
Termination of Employment. The following provision replaces Section 21(k) of the
Agreement:
(k) in the event of a termination of the Participant’s Employment or service
relationship (whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where the Participant is employed or the
terms of the Participant’s employment agreement, if any), unless otherwise
provided in this Agreement or determined by the Company, the Participant’s right
to vest in the Option under the Plan will terminate effective as of the earlier
of (a) the date upon which the Participant ceases to provide services, or (b)
the date upon which the Participant receives a notice of termination, and the
period (if any) during which the Participant may exercise the Option after such
termination of Employment will commence on the same date and will not be
extended by any notice period (e.g., active services would not include any
contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where the Participant is
employed or the terms of the Participant’s employment agreement, if any); the
Committee shall have the exclusive discretion to determine when the Participant
is no longer actively providing services for purposes of the Option grant
(including whether the Participant may still be considered to be providing
services while on a leave of absence);
Securities Law Information. The Participant may not be permitted to sell or
otherwise dispose of the shares of Common Stock acquired upon exercise of the
Option within Canada. The Participant may only be permitted to sell or dispose
of any shares of Common Stock acquired under the Plan if such sale or disposal
takes place outside Canada on the facilities on which such shares of Common
Stock are traded (i.e., on the NASDAQ).
FRANCE
Language Consent.  By accepting the Option, the Participant confirms having read
and understood this Appendix, the Agreement and the Plan, including all terms
and conditions included therein, which were provided in the English language. 
The Participant accepts the terms of these documents accordingly.


7

--------------------------------------------------------------------------------




En acceptant l’attribution, le Participant confirme avoir lu et compris cette
Annexe, le Contrat et le Plan, incluant tous leurs termes et conditions, qui ont
été transmis en langue anglaise. Le Participant accepte les dispositions de ces
documents en connaissance de cause.
GERMANY
There are no country-specific provisions.
INDIA
Manner of Exercise. Notwithstanding any provision of the Agreement to the
contrary, due to regulatory requirements, the Participant may pay the Exercise
Price by (a) cash or check made payable to the Company; or (b) pursuant to a
broker assisted exercise, as set forth in Section 5 of the Agreement, as
modified by this Appendix. Under this procedure (also called a same-day sale
exercise), the Participant (or any other person or persons exercising the
Option) shall concurrently provide irrevocable instructions (i) to a brokerage
firm (reasonably satisfactory to the Company for purposes of administering such
procedure) to effect the immediate sale of all of the purchased shares so that
such brokerage firm can remit to the Company, on the settlement date, sufficient
funds out of the resulting sale proceeds to cover the aggregate Exercise Price
payable for all the purchased shares plus all applicable Tax-Related Items,
brokers’ fees or commissions and (ii) to the Company to deliver the purchased
shares directly to such brokerage firm on such settlement date. The Company
reserves the right to provide the Participant with additional methods of
exercise depending on the development of local law.
ITALY
Manner of Exercise. Notwithstanding any provision of the Agreement to the
contrary, due to regulatory requirements, the Participant may pay the Exercise
Price only pursuant to a broker assisted exercise, as set forth in Section 5 of
the Agreement, as modified by this Appendix. Under this procedure (also called a
same-day sale exercise), the Participant (or any other person or persons
exercising the Option) shall concurrently provide irrevocable instructions (i)
to a brokerage firm (reasonably satisfactory to the Company for purposes of
administering such procedure) to effect the immediate sale of all of the
purchased shares so that such brokerage firm can remit to the Company, on the
settlement date, sufficient funds out of the resulting sale proceeds to cover
the aggregate Exercise Price payable for all the purchased shares plus all
applicable Tax-Related Items, brokers’ fees or commissions and (ii) to the
Company to deliver the purchased shares directly to such brokerage firm on such
settlement date. The Participant will not be permitted to acquire and hold
shares of Common Stock upon exercise. The Company reserves the right to provide
the Participant with additional methods of exercise depending on the development
of local law.
Data Privacy. This provision replaces Section 13 of the Agreement in its
entirety:
The Participant understands that the Company and the Employer may hold certain
personal information about the Participant, including, the Participant’s name,
home address and telephone number, email address, date of birth, social
insurance number, passport or other


8

--------------------------------------------------------------------------------




identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all Options or any other
entitlement to shares of stock awarded, cancelled, exercised, vested, unvested
or outstanding in the Participant’s favor, for the exclusive purpose of managing
and administering the Plan (“Data”).
The Participant also understands that providing the Company with the
Participant’s Data is necessary for the performance of the Plan and that the
Participant’s denial to provide such Data would make it impossible for the
Company to perform its contractual obligations and may affect the Participant’s
ability to participate in the Plan. The Controller of personal data processing
is Sabre Corporation, with registered offices at 3150 Sabre Drive, Southlake,
Texas 76092, United States of America, and, pursuant to Legislative Decree no.
196/2003, its representative in Italy is Sabre Italia S.r.l.with registered
offices at Via Carlo Veneziani 56 cap, Rome, Italy. The Participant understands
that the Participant’s Data will not be publicized, but it may be transferred to
Morgan Stanley Smith Barney, banks, other financial institutions or brokers
and/or their agents involved in the management and administration of the Plan.
The Participant further understands that the Company and/or any Subsidiary or
Affiliate will transfer Data amongst themselves as necessary for the purpose of
implementation, administration and management of the Participant’s participation
in the Plan, and that the Company and/or any Subsidiary or Affiliate may each
further transfer Data to third parties assisting the Company in the
implementation, administration and management of the Plan, including any
requisite transfer to Morgan Stanley Smith Barney or another third party with
whom the Participant may elect to deposit any shares acquired under the Plan.
Such recipients may receive, possess, use, retain and transfer the Data in
electronic or other form, for the purposes of implementing, administering and
managing the Participant’s participation in the Plan. The Participant
understands that these recipients may be located in the European Economic Area,
or elsewhere, such as the United States. Should the Company exercise its
discretion in suspending all necessary legal obligations connected with the
management and administration of the Plan, it will delete the Participant’s Data
as soon as it has accomplished all the necessary legal obligations connected
with the management and administration of the Plan.
The Participant understands that Data processing related to the purposes
specified above shall take place under automated or non-automated conditions,
anonymously when possible, that comply with the purposes for which Data is
collected and with confidentiality and security provisions as set forth by
applicable Italian data privacy laws and regulations, with specific reference to
Legislative Decree no. 196/2003.
The processing activity, including communication, the transfer of the
Participant’s Data abroad, including outside the European Economic Area, as
herein specified and pursuant to applicable Italian data privacy laws and
regulations, does not require the Participant’s consent thereto as the
processing is necessary to performance of contractual obligations related to
implementation, administration and management of the Plan. The Participant
understands that, pursuant to Section 7 of the Legislative Decree no. 196/2003,
the Participant has the right to, including but not limited to, access, delete,
update, ask for rectification of the Participant’s Data and stop, for legitimate
reason, the Data processing. Furthermore, the


9

--------------------------------------------------------------------------------




Participant is aware that the Participant’s Data will not be used for direct
marketing purposes. In addition, the Data provided can be reviewed and questions
or complaints can be addressed by contacting the Participant’s human resources
department.
Plan Document Acknowledgement. In accepting the Option, the Participant
acknowledges that he or she has received a copy of the Plan and this Agreement
and has reviewed the Plan and this Agreement, in their entirety and fully
understands and accepts all provisions of the Plan and this Agreement.
The Participant further acknowledges that he or she has read and specifically
and expressly approves the following sections of the Agreement: Sections 4, 6,
9, 12, 15, 19, 20, 21 and 25; and the Manner of Exercise and Data Privacy
sections included in this Appendix.
NETHERLANDS
There are no country-specific provisions.
POLAND
There are no country-specific provisions.
PUERTO RICO
There are no country-specific provisions.
SINGAPORE
Terms and Conditions
Restrictions on Sale and Transferability. The Participant hereby agrees that any
shares of Common Stock acquired pursuant to the Option will not be offered for
sale in Singapore prior to the six-month anniversary of the Grant Date, unless
such sale or offer is made pursuant to the exemption under Part XIII Division I
Subdivision (4) (other than section 280) of the Securities and Futures Act
(Chap. 289, 2006 Ed.) (“SFA”).
Securities Law Information.  The grant of the Option is being made in reliance
on section 273(1)(f) of the SFA, on which basis it is exempt from the prospectus
and registration requirements under the SFA, and is not made to the Participant
with a view to the Option or underlying shares of Common Stock being
subsequently offered for sale to any other party. The Plan has not been lodged
or registered as a prospectus with the Monetary Authority of Singapore.
UNITED ARAB EMIRATES
Securities Law Information. The Agreement and the Plan and other incidental
communication materials concerning the Option are intended for distribution only
to employees of the Company or its Subsidiaries or Affiliates.  The Dubai
Technology and Media Free Zone Authority, Emirates Securities and Commodities
Authority and/or the Central Bank has no responsibility for


10

--------------------------------------------------------------------------------




reviewing or verifying any documents in connection with the Option.  Neither the
Ministry of Economy nor the Dubai Department of Economic Development have
approved these communications nor taken steps to verify the information set out
in them, and have no responsibility for them.
Further, the shares of Common Stock underlying the Option may be illiquid and/or
subject to restrictions on their resale.  The Participant should conduct his or
her own due diligence on the Option and the shares of Common Stock.  If the
Participant is in any doubt about any of the contents of the grant or other
incidental documents, the Participant should obtain independent professional
advice.
UNITED KINGDOM
Taxes. This provision supplements Section 9 of the Agreement:
If payment or withholding of any income tax due is not made within 90 days of
the end of the U.K. tax year giving rise to the income tax liability or such
other period specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and
Pensions) Act 2003 (the “Due Date”), the Participant agrees that the amount of
any uncollected income tax shall (assuming the Participant is not a director or
executive officer of the Company (within the meaning of Section 13(k) of the
Exchange Act)), constitute a loan owed by the Participant to the Employer,
effective on the Due Date. The Participant agrees that the loan will bear
interest at the then-current HM Revenue & Customs (“HMRC”) Official Rate and it
will be immediately due and repayable, and the Company and/or the Employer may
recover it at any time thereafter by any of the means referred to in this
Section 9. If the Participant is a director or executive officer and income tax
is not collected from or paid by him or her by the Due Date, the amount of any
uncollected income tax may constitute a benefit to the Participant on which
additional income tax and national insurance contributions (“NICs”) may be
payable. The Participant will be responsible for reporting any income tax due on
this additional benefit directly to HMRC under the self-assessment regime and
for reimbursing the Company and/or the Employer for the value of any employee
NICs due on this additional benefit, which the Company and/or the Employer may
recover at any time thereafter by any of the means referred to in this Section
9.
URUGUAY
There are no country-specific provisions.




11